Citation Nr: 0615298	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-43 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back (lumbar 
spine) disability to include degenerative joint disease (DJD) 
and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to September 1963.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  

The record shows that the veteran has upper/mid back 
(thoracic spine) disability.  The decision below does not 
address the matter of service connection for thoracic spine 
disability as the Board does not have jurisdiction in the 
matter because the veteran's claim sought service connection 
for a "low" back condition, and the rating decision on 
appeal considered only service connection for a "low" back 
(lumbar spine) disability. 


FINDING OF FACT

A chronic low back (lumbar spine) disability was not 
manifested in service, and a preponderance of the evidence is 
against a finding that the current DJD or DDD of the 
veteran's lumbar spine is related to his military service.


CONCLUSION OF LAW

Service connection for a low back disability, to include DJD 
and DDD of the lumbar spine, is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in October 2003 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim, and informed 
the veteran of his and VA's responsibilities in claims 
development.  The January 2004 rating decision and a November 
2004 statement of the case (SOC) explained what the evidence 
showed and why the claim was denied, and provided the text of 
applicable regulations, including those pertaining to the 
VCAA (and specifically that the veteran should be advised to 
submit any evidence in his possession pertaining to the 
claim).  Although complete notice was not provided prior to 
the initial adjudication of the claim, the veteran has had 
ample opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given.  He is not prejudiced by any notice timing defect.  As 
the decision below denies service connection for low back 
disability to include DJD or DDD of the lumbar spine, whether 
or not the veteran received notice regarding the evaluation 
of such disability or the effective date of an award is a 
moot point.  He is not prejudiced by lack of such notice.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Finally, neither the veteran nor his representative alleges 
that notice in this case was less than adequate or that the 
veteran is prejudiced by virtue of a notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, and to the extent possible, records 
of private pertinent treatment.  He has not identified any 
pertinent records that remain outstanding.  The RO arranged 
for an examination.  VA's duty to assist is met.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review. 

II.	 Factual Background

The veteran's service medical records reveal that on 
examination for entry on active duty in July 1963, he 
reported that he was in good health "with the exception of 
having some back trouble".  Clinical evaluation of the spine 
was normal.  In August 1963, the veteran complained of back 
pain.  He stated that he went skiing in March 1963 and might 
have injured his back.  Since then he woke up at night with 
non-radiating pain in the lower and mid thoracic region.  
Mild dorsal kyphoscoliosis was noted.  Exercise, a bed board, 
and medication were prescribed. 

On orthopedic evaluation in August 1963, and on examination 
for a Medical Board by the same physician in September 1963, 
it was noted that the veteran was having pain in the mid 
thoracic spine since March 1963, and more painful since 
entrance into service.  X-rays of the thoracolumbar spine 
revealed osteoarthritic lipping of the thoracic vertebrae at 
T 7-8-9-10 and 11 consistent with either previous compression 
fractures or Scheuermann's disease.  The diagnosis was 
degenerative joint disease of the mid thoracic spine (T 7, 8, 
9, 10, and 11) of unknown cause. 

In September 1963, a Medical Board found that DJD of the mid 
thoracic spine (T 7, 8, 9, 10, and 11) existed prior to entry 
on active duty, that it was not aggravated by service, and 
that the veteran failed to meet retention standards.  He was 
discharged from the service because of the pre-existing 
condition.  
Private medical records reveal that studies during a June 
1971 hospitalization for complaints of chest pain included 
lumbar X-rays which showed minor hypertrophic lipping 
involving internal longitudinal ligaments of L2-L3.  On 
systems review by a private physician in May 1972, 
"arthritis of back" was reported.  In September 2002, an 
MRI revealed an osteophytic ridge or a calcified herniated 
disc, spinal stenosis and bilateral foraminal stenosis at L2-
3, L3-4, L4-5 and L5-S1. In September 2003, an MRI revealed 
no significant interval change.  Complaints of low back pain 
were noted in both MRI reports.

In October 2003, a private physician reported that the 
electrodiagnostic studies were consistent with bilateral S-1 
radiculopathy and that the radiculopathy was likely related 
to lumbar spinal stenosis.

On October 2003 VA examination, the veteran stated that while 
he was in ROTC he developed mid-back pain which awakened him 
almost every night.  Once he started active duty he tried to 
have the pain looked into.  Ultimately, he was discharged 
from service because of the pain, which he was told was due 
to DJD.  The examiner's appraisal was that veteran had DJD 
and DDD of the low back, leading to his current pain.  The 
examiner opined that it was impossible to relate the current 
back pain to the back pain in 1963, and that it was highly 
unlikely that he had disc problems during service.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

It is not in dispute that the veteran currently has DJD and 
DDD of the lumbar spine.  However, his service medical 
records do not show that such disability was manifested in 
service; X-rays of the thoracolumbar spine in service 
revealed DJD of the thoracic spine only.  No lumbar spine 
abnormality was noted in conjunction with Medical Board 
proceedings leading to the veteran's discharge.  The veteran 
was discharged from service because of thoracic, and not 
lumbar spine, DJD.  Accordingly, service connection for 
lumbar spine DJD or DDD on the basis that such disability 
became manifest in service and persisted is not warranted.  

The veteran may still establish service connection for his 
lumbar spine DJD/DDD by affirmatively showing with competent 
(medical) evidence that the current disability of the lumbar 
spine is related to (was incurred or aggravated in) service.  
The record does not include any such evidence.  The only 
competent (medical) evidence that specifically addresses this 
matter, the report of a VA examination in October 2003 is 
against there being such a nexus.  The VA examiner opined 
that the veteran's current back disability was unrelated to 
service, specifically indicating that is was impossible to 
relate current back pain related to service some 40 years 
ago, and that it was highly unlikely that the veteran had 
disc problems of the lumbar spine during service. 

The veteran's statements relating his current low back 
problems to service are not competent evidence.  As a 
layperson, he is not competent to offer an opinion regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-45 (1992).

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.


ORDER

Service connection for a low back disability, to include 
lumbar spine DJD and DDD, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


